198 F.2d 671
T. J. ANDERSON, Doing Business as T. J. Anderson Construction Company, Appellant,v.BARRY COUNTY, MO., et al.
No. 14614.
United States Court of Appeals Eighth Circuit.
August 20, 1952.

Appeal from the United States District Court for the Western District of Missouri.
John M. Wheeler, Tulsa, Okl., Warren Mc. E. Turner, Springfield, Mo., and Kelly Brown, Muskogee, Okl., for appellant.
Royle Ellis and Emory Melton, Cassville, Mo., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed, on motion of appellant and consent of appellee Barry County, State of Missouri.